Citation Nr: 0118219	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  98-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1970 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.

In May 2001 the appellant testified at a videoconference 
hearing in lieu of a Travel Board hearing.


FINDINGS OF FACT

1.  By decision in November 1994, the RO determined that new 
and material evidence had not been received to reopen the 
appellant's claim of entitlement to service connection for a 
psychiatric disability; a notice of disagreement was not 
received in connection with that determination.

2.  Evidence received since the November 1994 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision which determined that 
new and material evidence had not been received to reopen the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the November 1994 rating decision 
pertinent to the issue of entitlement to service connection 
for an acquired psychiatric disorder is not new and material, 
and the appellant's claim for that benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides the VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under  a law administered by VA.  In this case, the 
claims file contains the appellant's service medical records 
as well as VA counseling records, and the appellant has not 
identified any additional evidence which he has requested VA 
to assist him in obtaining.  The RO and the Board have 
previously notified the appellant of the requirements in law 
to establish service connection for an acquired psychiatric 
disorder.  In  addition, the VCAA has not eliminated the 
requirement that new and material evidence must be presented 
to reopen a finally denied claim.  For these reasons, the 
Board finds that VA has complied with the requirements of the 
VCAA, and the Board will proceed to decide the current 
appeal.  See Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475 § 3(a), 114 Stat. 2096 (2000).

The appellant's underlying claim of entitlement to service 
connection for an acquired psychiatric disorder has been 
denied by prior decisions, including by Board decision in 
March 1989.  The most recent denial was rendered by the RO in 
a November 1994 rating decision; a notice of disagreement was 
not received in connection with that determination.  
Accordingly, the November 1994 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject 
of a prior final determination may nevertheless be reopened 
if new and material evidence is presented or secured.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The prior denials have been based on a finding that the 
evidence showed that the appellant did not have an acquired 
psychiatric disorder that began in or was aggravated by his 
military service.  Service, VA, and private medical records 
associated with the claims file in the previous denials did 
not reveal a psychiatric disorder until 1971.  The March 1989 
Board decision noted that the appellant was not entitled to a 
presumption (38 C.F.R. § 3.309) that his illness was incurred 
in service because his period of service was less than ninety 
days.

The evidence added to the claims file since November 1994 
includes the veteran's statements and hearing testimony, a 
statement from the appellant's mother, a letter from a VA 
vocational rehabilitation specialist, and VA psychiatric 
counseling records.  To the extent that the new evidence in 
the form of the appellant's statements and hearing testimony 
is presented for the purpose of establishing medical 
etiology, the Board notes that laypersons are not competent 
for that purpose.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Turning to the medical evidence submitted since 
November 1994, while VA psychiatric treatment records have 
revealed that the appellant continues to suffer from 
schizophrenia, no health professional has linked the 
appellant's psychiatric disability to service.

In sum, the Board finds that the additional evidence is not 
new because it is essentially cumulative of previously 
considered evidence.  See 38 C.F.R. § 3.156.  That is, it 
merely confirms what was already known.  The record remains 
devoid of medical evidence indicating that the appellant 
currently has an acquired psychiatric disorder which was 
manifested during service or is otherwise related to service.  
As such, the Board concludes that the evidence submitted 
subsequent to the September November 1994 rating decision is 
not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), because, by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  Thus, the appellant's claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for acquired psychiatric disorder is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

